Citation Nr: 1526202	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for left ankle calcaneal spurs.

2.  Service connection for right shoulder condition.

3.  Service connection for degenerative disc disease of the lumbar spine.

4.  Service connection for degenerative joint disease and generalized arthralgia, also claimed as bone degenerative condition. 

5.  Service connection for right hand carpal tunnel syndrome.

6.  Service connection for left hand carpal tunnel syndrome.

7.  Service connection for arthritic changes of the right knee.

8.  Service connection for left knee medial meniscus tear and lateral meniscus tear chondromalacia.

9.  Service connection for left hip arthritic changes.

10.  Service connection for right hip arthritic changes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has left ankle, right shoulder, lumbar spine, bilateral hand, bilateral knee, and bilateral hip conditions, in addition to generalized bone pain, as a result of his active duty service.  In June 2010 and April 2011 statements, he asserted that his current conditions had their onset in service.  In particular, he indicated in June 2010 that his bilateral hand, bilateral knee, and right shoulder conditions are related to his service-connected elbow disability.  In April 2011, he stated that he underwent acupuncture treatments for knee and spine conditions during active duty service.  

Private treatment records received by VA in June 2005 show various musculoskeletal diagnoses.  X-ray findings of December 2001 show early arthritic changes in both hip joints, and degenerative disc disease and lumbar spondylosis of the spine.  Early arthritic changes were also observed in the left and right knees.  X-ray findings of January 2002 revealed mid stenosis of the spine.  X-ray findings of the right and left knees reported in February 2002 revealed mild arthritic changes.  An April 2002 note shows right and left knee meniscal tear.  X-ray findings of May 2005 revealed left ankle orthopedic screw at the distal fibula.  Plantar and dorsal calcaneal spurs were present.  A private treatment note of August 2008 shows a diagnosis of bilateral carpel tunnel syndrome and degenerative disease of the lumbar spine with decreased range of motion.  The note also indicates bilateral knee arthroscopy, and right shoulder "severe osteo."  

A December 2010 Formal Finding states that all procedures to obtain the Veteran's service treatment records were correctly followed, but the records are unavailable for review.  In these circumstances, when a veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

As the Veteran has current diagnoses of the claimed conditions and asserts that they had their onset in service or are related to a service-connected disability, and as VA has been unable to locate his service treatment records through no fault of the Veteran, the Board finds that a VA examination with medical nexus opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA orthopedics examination to ascertain the current nature and etiology of his left ankle, right shoulder, lumbar spine, bilateral hand, bilateral knee, and bilateral hip conditions.  The examiner should be requested to: 

a.)  Indicate all musculoskeletal disabilities currently shown, and;

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any of the claimed musculoskeletal conditions had their onset in service or are otherwise related to service.

c.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any of the claimed musculoskeletal conditions are caused or aggravated by the service-connected elbow condition.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, complete any other development deemed necessary.  Then, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




